Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, see www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9580004. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 are generic to all that is recited within US Pat. No. 9352636, fully encompasses the subject matter, and therefore anticipates the claims. 
Since claims 1-17 are anticipated by the patent, they are not patentably distinct from the claims of US 9580004. Thus, the invention of the claims of the patent is in effect a "species" of the "generic" invention. 
It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-17 are fully anticipated, fully encompassed, by the claims of US 9580004, claims 1-17 are not patentably distinct, regardless of any additional subject matter present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shuen in view of Iverson et al. (2005/0095062). 
For claims 1 and 10, Shuen (6247881) discloses a utility rack system for use with a vehicle, the system comprising: 
a plurality of stanchions (Figs.4-5), each stanchion including 
a base platform (1,11) securable to the vehicle, 
a pair of standposts (not numbered, Fig.4) each projecting away form the base platform, 
a bar element (13) supported by the pair of standposts, the bar element substantially elongate having a first end and a second end, and 
a stanchion opening (not numbered) defined as the space between the base platform, the elevated bar element, and the pair of standposts; and
first and second side rails (2,2), each side rail secured to an edge of the vehicle.

    PNG
    media_image1.png
    444
    606
    media_image1.png
    Greyscale


Shuen lacks a component of the system including the recited pair of clamps, a feature taught by Iverson et al. 
Iverson et al. includes, for each clamp (FIG.1), a first jaw having a first inner clamping surface, a second jaw movable with respect to the first jaw and having a second inner clamping surface, and a clamp locking mechanism (20) for releasably securing the first jaw and the jaw together around the bar element.  

    PNG
    media_image2.png
    331
    558
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Shuen a clamp as taught by Iverson et al. in order to secure items in place within the vehicle. 
For claims 5 and 14, the first jaw is stationary as the second jaw is movable.  
For claim 8, the vehicle of Shuen, as modified, is a pickup truck with a truck bed, and the first and second side rails (2,2) are connected to opposite sidewalls of the truck bed.  
For claim 9, the first and second side rails (2,2) are attached to stanchions (Figs.3,5) which are connected to the sidewalls of the truck bed.  
For claim 17, further comprising the plurality of side rails (2,2), each side rail connected one of the plurality of stanchions (Figs.3,5). 
Shuen, as modified with Iverson et al., discloses each clamp is dimensioned to be secured around any of the plurality of side rails.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shuen, as modified above, and further in view of Olivero. 
For claims 2 and 11, Shuen, as modified, lack each clamp including a pivotable lever and hook as recited, features taught by Olivero (6412741). 
Olivero discloses a clamp locking mechanism including a pivotable lever (50) connected to a first jaw and pivotable with respect to the first jaw, a loop (54) connected to pivotable lever, and 
a hook (60,62) connected to a second jaw and positioned such that as the first and second jaws are closed the loop may forcibly press against the hook as the lever is pivoted away from the second jaw thereby forcing the first and second jaws together.  

    PNG
    media_image3.png
    386
    611
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided Shuen, as modified, with clamp with lever and hook as taught by Olivero in order to allow for quick securement and release of the clamp.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shuen, as modified above, and further in view of Settelmayer (5730343). 
For claims 3 and 12, Shuen, as modified, lack the clamp including a lock, specifically a  lock stand bar passing through a lock stand passage provided on the lever, and the lock stand bar is dimensioned to receive a key in order to secure the second jaw in a closed position, features taught by Settelmayer (as seen in FIGS.3-4) where lock stand bar (112,114) passes through lock stand passage (not numbered, adjacent to aperture 24 but on lever 90) on the lever dimensioned to receive a key (not shown at keyed core 114). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Shuen, as modified, with a lock stand bar and passage as taught by Settelmayer in order to lock the clamp in place to prevent unwanted removal. 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shuen, as modified above in view of Andreasen (2915799). 
For claims 4 and 13, Shuen, as modified, lack the loop having a dog-leg shape taught by Andreasen but it would have been to one of ordinary skill in the art before the effective filing date to have provided as an obvious expedient a bent or offset leg loop taught by Andreasen for Shuen, as modified, as an alternative design as based on the size and shape of the aperture to be engaged.
Since applicant has not disclosed that having the leg be dog-shaped or offset solves any stated problem (in the original disclosure) or is for any particular purpose, and it appears that the engagement of a straight leg design would perform equally well.
The choice to modify is deemed to have been an obvious design choice based on the size and shape of the aperture to which the device engages and the amount or degree of overlap/coverage. Changing the shape of the leg in this manner would not change the use of the device or produce an unexpected result.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shuen, as modified above, and further in view of Boudah (5143415). 
For claims 6 and 15, Shuen, as modified, lack the component of the rail system is 
a hoop including a pair of legs, each leg connected to one of the pair of clamps.  
Boudah teaches a hoop with legs as seen in FIG. 1. 

    PNG
    media_image4.png
    401
    688
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided the hoop and leg component of Boudah for use with the clamps of Shuen, as modified, in order to carry material at an elevation. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shuen, as modified above, and further in view of Lussier. 
For claims 7 and 16, Shuen, as modified, lacks the component of the rail system is 
a bed divider including a bar with the pair of clamps provided at opposing longitudinal ends of the bar.  
Lussier (2006/0222471) teaches a bed divider including a bar (FIG.5) with clamps provided at opposing longitudinal ends of the bar. 

    PNG
    media_image5.png
    395
    644
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have provided the bed divider component of Lussier for use with the clamps of Shuen, as modified, in order to section off the bed of the vehicle. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laverack et al., Verhoff, Pedersen, and Wilkinson provide alternate clamping devices.
Elwell et al. provides an alternate stanchion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616